Citation Nr: 0124832	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  00-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1959 to 
August 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision from the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO).  

In April 2001 the Board denied entitlement to an initial 
compensable evaluation for a status post right thumb injury 
with hypertrophic changes of the distal phalanx.  It also 
remanded the issue of service connection for COPD.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative evidence establishes that the veteran's 
COPD resulted from a long-standing tobacco addiction.  

3.  The claim of service connection for COPD was submitted on 
July 14, 1998.  


CONCLUSION OF LAW

Entitlement to service connection for COPD resulting from the 
use of tobacco products is precluded by law.  38 U.S.C.A. 
§§ 1103, 1131, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On enlistment examination the veteran reported a history of, 
in pertinent part, ear, nose, or throat trouble; running 
ears; sinusitis; and a chronic cough.  Examination of the 
lungs and chest was described as normal.  

In May 1960 the veteran was seen for sinus trouble.  In March 
1962 he was seen for an acute respiratory infection.  A chest 
x-ray from July 1962 was described as negative.  

On separation examination the veteran reported a history of 
ear, nose, or throat trouble; running ears, chronic or 
frequent colds, and sinusitis.  The examiner specified that 
the veteran had a history of frequent colds and ear 
infections in childhood.  Examination of the lungs and chest 
was described as normal.  

On July 14, 1998 the veteran submitted a claim for service 
connection of, in pertinent part, COPD as a result of 
smoking.  He generally reported treatment at the VA Medical 
Centers (VAMC) in Reno, Long Beach, San Diego, and Salt Lake 
City.  He did not specify what he was treated for at these 
facilities.  

In September 1998 the RO sent a notice to the veteran 
advising him of the type of evidence that was needed to 
substantiate his claim.  

In September 1998 the RO was advised that medical records 
from the Long Beach and San Diego VAMCs had been transferred 
to the Reno VAMC.  

Medical records from the Reno VAMC were received in September 
1998.  These records document a history of tobacco use.  In 
June 1997 it was noted that the veteran had a history of 
tobacco use for the past 27 years.  In December 1997 it was 
noted that he was continuing to smoke, at a rate of a little 
less than one pack per day.  Examination of the lungs 
revealed crackles in the right lower lobe, but were otherwise 
clear with deep breath and cough.  No diagnosis pertaining to 
the lungs was documented.  

In August 1998 the veteran was seen for an approximately 40-
year history of tobacco use with positive shortness of 
breath, an obstructive patter on pulmonary function tests 
(PFT), and evidence of COPD by x-ray.  No definite diagnosis 
was documented.  The provisional diagnosis was a history of 
tobacco abuse.  

In October 1998 the RO obtained medical records from the Salt 
Lake City VAMC.  These records document that the veteran was 
smoking about one and a half packs of cigarettes per day as 
of February 1995.  Examination revealed bilateral expiratory 
wheezes at the bases.  A chest x-ray revealed old 
granulomatous disease.  The pertinent diagnosis was a history 
of tobacco abuse.  It was noted that he did not wish to stop 
smoking.  Other records from this facility document treatment 
of other medical conditions.  

In December 1998 a VA respiratory examination was conducted.  
The veteran reported that he had never smoked before entering 
the service and that he started in 1960 while he was in the 
service.  He reported that he was soon smoking one and a half 
packs of cigarettes per day and had not stopped to date.  He 
had reported trying to quit on several occasions but was 
unable to do so.  He also reported intermittent asbestos 
exposure from 1985 to 1992 while he was working in a 
laboratory.  

The examiner noted that PFTs showed abnormalities and that a 
chest x-ray performed in August 1998 showed evidence of COPD.  
The x-ray report itself did not mention COPD and noted that 
there was no evidence of acute infiltrate.  The examiner's 
diagnosis was COPD "following long standing tobacco 
addiction."  

Criteria

General Service Connection Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Special Service Connection Criteria: Tobacco

For claims filed after June 9, 1998, pursuant to 38 U.S.C.A. 
§ 1103 (West 1991 & Supp. 2001), notwithstanding any other 
provision of law, a veteran's disability or death shall not 
be considered to have resulted from personal injury suffered 
or disease contracted in the line of duty in the active 
military, naval, or air service for purposes of this title on 
the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  38 U.S.C.A. § 1103(a) (West 
1991 & Supp. 2001).  

Nothing in subsection 38 U.S.C.A. § 1103(a) shall be 
construed as precluding the establishment of service 
connection for disability or death from a disease or injury 
which is otherwise shown to have been incurred or aggravated 
in active military, naval, or air service or which became 
manifest to the requisite degree of disability during any 
applicable presumptive period specified in section 1112 or 
1116 of this title.  38 U.S.C.A. § 1103(b) (West 1991 & Supp. 
2001) (emphasis added).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical or 
lay evidence necessary to substantiate the claim.  
Furthermore, by virtue of the initial rating decision, 
Statement of the Case, and the Supplemental Statement of the 
Case issued during the pendency of the appeal, the veteran 
was given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  He also was 
provided with the laws and regulations pertaining to service 
connection, including the recent changes in the law with 
respect to tobacco use.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The Board notes that the previous Board decision was returned 
as undeliverable.  Attempts were made to ascertain the 
veteran's current address without success, even "after all 
avenues" had been exhausted in this regard.  The Board 
therefore believes that a remand of this case for the purpose 
of attempting to provide the veteran with notice of the 
previous Board decision, where all avenues have already been 
exhausted in trying to locate him, would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the veteran, particularly where he has already in fact been 
provided with notice of the pertinent laws and regulations 
pertaining to the issue being decided here.  See Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).

The duty to assist has been satisfied because the RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, in fact; it appears that all 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims folder.  As 
noted above, the veteran has reported VA treatment at the San 
Diego, Long Beach, Reno, and Salt Lake City VAMCs.  The 
records from San Diego and Long Beach were transferred to the 
Reno VAMC, and medical records from the Reno VAMC and the 
Salt Lake City VAMC have been retrieved.  Service medical 
records have also been obtained.  38 U.S.C.A. § 5103A (West 
Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The veteran has not indicated the existence of any relevant 
evidence that has not already been requested and/or obtained 
by the RO.  38 U.S.C.A. § 5103A(b) (West Supp. 2001);  66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

With respect to the Board's April 2001 remand, the Board 
again notes that the decision was sent to the veteran but 
returned as undeliverable.  Further attempts at locating the 
veteran were unsuccessful.  As a result, the RO did not carry 
out the instructions provided by the Board in its remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).  It did not 
send out a notice to the veteran as specified in the first 
instruction.  Nonetheless, the Board finds that a remand to 
provide such notice, where all attempts at locating the 
veteran have been exhausted without success, would serve no 
useful purpose and would only impose unnecessary burdens on 
VA and the veteran.  See Reyes, Soyini, supra.  

The RO also did not schedule a VA medical opinion addressing 
whether the COPD was incurred during or aggravated by 
service, as requested by the Board.  The Board finds this to 
be harmless error in this instance because there is already 
sufficient medical evidence on hand to make a determination 
in this case.  A careful review of the record reveals that 
there is already a medical opinion on file linking the COPD 
to the veteran's use of tobacco.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); see also 38 U.S.C.A. § 5103A(d) 
(West Supp. 2001).  

Thus, for reasons that will be discussed below, even if a 
medical opinion were obtained finding the COPD to have been 
incurred during service, his claim would still be denied as a 
matter of law, because the evidence establishes that his COPD 
resulted from his use of tobacco products.  Thus, there is no 
reasonable possibility that such an opinion could 
substantiate the claim.  As a result, the Board finds that 
the duty to assist does not require that such an opinion be 
obtained, and that the RO's failure to do so is therefore 
harmless error.  See 38 U.S.C.A. §§ 1103, 5103A(a)(2) (West 
Supp. 2001); Bernard, supra.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  It has also 
considered the fact that the RO previously denied this claim 
as not well grounded.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  

Furthermore, even though the claim was denied as not well 
grounded, the Board notes that the requirements of a well-
grounded claim are very similar to what is required for 
prevailing on the merits.  See Hickson, supra.  Thus, while 
the claim was denied as not well grounded, the veteran was 
nevertheless notified of the requirements for succeeding on 
the merits.  Moreover, the veteran has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  Finally, even though 
the claim was denied as not well-grounded, the Board notes 
the RO accorded the veteran greater consideration than his 
claim in fact warranted under the circumstances, as this 
claim will be denied as a matter of law.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  



Service Connection

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  

The record shows that the veteran has a current disability; 
he has been diagnosed with COPD.  However, the November 1998 
VA examiner linked the diagnosis of COPD to the veteran's 
long history of tobacco addiction.  Service connection is 
precluded for a disease resulting from the inservice use of 
tobacco products.  38 U.S.C.A. § 1103(a) (West 1991 & Supp. 
2001).  

The November 1999 diagnosis did not actually link COPD to 
inservice tobacco use; it only linked the COPD to his history 
of tobacco addiction; however, as will be demonstrated below, 
the current law renders this point to be essentially moot in 
this case.  

The veteran submitted his claim for service connection in 
July 1998, after June 9, 1998.  Thus the new law with respect 
to service connection and use of tobacco products applies.  
As noted above, a veteran's disability or death shall not be 
considered to have resulted from personal injury suffered or 
disease contracted in the line of duty in the active 
military, naval, or air service for purposes of this title on 
the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  38 U.S.C.A. § 1103(a) (West 
1991 & Supp. 2001) (emphasis added).  

Thus, even if it were presumed that the tobacco addiction and 
resulting COPD were found to be related to the inservice use 
of tobacco products, and that COPD was in fact incurred 
during service, section 1103(a) still would preclude service 
connection for COPD.  Id.  

The Board again notes that nothing in subsection 38 U.S.C.A. 
§ 1103(a) shall be construed as precluding the establishment 
of service connection for disability or death from a disease 
or injury which is otherwise shown to have been incurred or 
aggravated in active military, naval, or air service or which 
became manifest to the requisite degree of disability during 
any applicable presumptive period specified in section 1112 
or 1116 of this title.  38 U.S.C.A. § 1103(b) (West 1991 & 
Supp. 2001).  

The Board is of the opinion that section 1103(b) is not 
applicable in this case because the medical evidence has 
already established that COPD was incurred as a result of the 
veteran's use of tobacco products, and there is no other 
competent evidence on file establishing that COPD was somehow 
otherwise incurred in service.  Therefore, the evidence does 
not establish that it was otherwise incurred in service, and 
38 U.S.C.A. § 1103(a) is the applicable provision.  See 
38 U.S.C.A. § 1103; 38 C.F.R. § 3.303.  

In light of the above, and as the veteran's COPD has been 
linked to his use of tobacco products, service connection 
must be denied as a matter of law.  38 U.S.C.A. § 1103(a) 
(West 1991 & Supp. 2001); Sabonis, supra.  


ORDER

Entitlement to service connection for COPD is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

